1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     ben_galloway@fd.org
5
6    Attorney for Defendant
     SEAN ERIN KARJALA
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 2:13-cr-164 GEB
12                        Plaintiff,                 STIPULATION AND [PROPOSED] ORDER TO
                                                     CONTINUE STATUS CONFERENCE
13           v.
14   SEAN ERIN KARJALA,                              DATE:       July 26, 2019
                                                     TIME        9:00 a.m.
15                        Defendant.                 JUDGE:      Hon. Garland E. Burrell, Jr.
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Heiko Coppola, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Benjamin D.

20   Galloway, attorneys for Sean Erin Karjala, that the status conference scheduled for July 26, 2019

21   be vacated and continued to August 30, 2019 at 9:00 a.m.

22           Mr. Karjala is being housed in Trinity County where he faces sentencing on July 26,

23   2019, in a state court prosecution with a potential sentence of life in prison. Mr. Karjala will be

24   returned to federal custody following the sentencing hearing in state court. Based upon the

25   foregoing, the parties agree time under the Speedy Trial Act should be excluded of from the date

26   the parties stipulated through and including August 30, 2019; pursuant to 18 U.S.C. §3161

27   ///

28
      Stipulation and [Proposed] Order to Continue     -1-
      Status Conference
1    (h)(7)(A)and (B)(iv)[reasonable time to prepare], General Order 479, Local Code T4 based upon
2    continuity of counsel and defense preparation and Local Code M (trial in another court).
3    DATED: July 9, 2019                             Respectfully submitted,
                                                     HEATHER E. WILLIAMS
4                                                    Federal Defender
5
                                                     /s/ Benjamin D. Galloway
6                                                    Benjamin D. Galloway
                                                     Chief Assistant Federal Defender
7                                                    Attorney for SEAN ERIN KARJALA
8    DATED: July 9, 2019                             MCGREGOR W. SCOTT
                                                     United States Attorney
9
                                                     /s/ Heiko Coppola
10
                                                     HEIKO COPPOLA
11                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue     -2-
      Status Conference
1                                                    ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including August
9    30, 2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare], General Order 479, (Local Code T4) and Local Code M
12   (trial in another court). It is further ordered the July 26, 2019 status conference shall be
13   continued until August 30, 2019, at 9:00 a.m.
14   Dated: July 11, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue    -3-
      Status Conference
